 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDBank of America,NationalTrustandSavingsAssociation'andLocal 17-L Lithographers andPhotoengravers InternationalUnion,Petitioner.Case 20-RC-8087February 3, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Earl D.Brand. Following the hearing, pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsand Statements of Procedure,Series 8, as amended, this case was transferred totheNational Labor Relations Board for decision.Thereafter, briefs were filed by the Employer andthe Petitioner, which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in the case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The evidence herein indicates that theEmployer is one of the largest privately-ownedbanks in the world, that it operates throughapproximately 944 branch banks in the State ofCalifornia, and also through branches in variousforeign countries which are not under considerationhere. The Employer employs approximately 32,000employees and 6,000 officers throughout the StateofCalifornia to operate its business, and has adetailed administrative structure, which includes astatewideCentralizedServicesAdministration,divided into northern and southern divisions at SanFrancisco and Los Angeles respectively.The Petitioner seeks a unit of all lithographic andrelatedproduction employees in the Design andFormat Control and Reproduction Department ofthe northern division of the Purchasing Supplies andServicesDivisionoftheCentralizedServicesThe Employer's name appears as amended at the hearing.Administration of the Employer, a unit consisting ofapproximately 20 employees. In opposition, theEmployer contends that the employees petitioned forbelong to a larger group of office clerical employees,and that the Board should find an Employerwideunit appropriate, consisting of approximately 32,000officeclericalemployees throughout the State ofCalifornia.Alternatively, theEmployer contendsthat the minimal appropriate unit consists of alloffice clerical employees employed in its building atOne South Van Ness Street, San Francisco, Calif.,which basically includes the northern division of itsCentralizedServicesAdministrationandotherrelatedunitsdependent on the data processingfunctionsofCentralizedServices,consistingofapproximately 2,000 employees. There is no historyof bargaining for any of the Employer's employees.The Employer argues that its contention that abankwide unit is appropriate is supported by thefollowing factors: (1) the size and importance of theBank services to the community and the disastrouseffect that labor disputes would have upon thecommunity; (2) extensive regulation of the Bank bypublic bodies evidencing its public service nature; (3)the high degree of functional integration; and (4) thecentralizationofauthorityanduniformityofbenefits and working conditions. As evidence of itsimportance, the Employer points out that it has7,000,000 depositors, cashes between 350 and 360thousandchecksdaily,acceptsapproximately400,000 deposits daily, and has daily money marketoperations which total 1.25 billion dollars. The Bankprovides 86 different services to its customers,including housing loans, which number more than2,000 per month, and auto and truck financing,which number thousands per day. The Bank arguesthat if it were not able to perform these services, theimpact would be drastic, particularly among the 19million citizens of California, and that the Bankwould be peculiarly vulnerable fo work stoppages.Examples of the businesses which would be affectedwere cited, such as agricultural producers; smallbusiness men, who depend on the bank for workingcapital;municipalities; and businesses for whom theBank provides accounting and bookkeeping services,including payroll services. Finally, the Bank arguesthatnothing could be more persuasive than toimagine seven million depositors unable to drawupon their funds.The second factor cited by the Employer tosupport its bankwide unit contention, was theextensive regulation of the bank by the government,through the following agencies: Comptroller of theCurrency, Federal Reserve Board, National BankExaminers,FederalReserveBank, and FederalDepositInsuranceCorporation.Among otherthings,theseagencies set the rate of interestpayable, set limits on the total volume of real estateloans which can be made and rules for the type andamount of security required thereon, establish legalreserverequirements, require that the Bank be174 NLRB No. 51 BANK OF AMERICAinsured,require that employees be bonded, andrequire various reports to be made. All of this, theEmployer argues, shows that the Bank's activitiesare strongly affected with the public interest.For legal authority to support this unitcontention, the Employer argues that the bankingindustry is analogous to the public utility industry.The Employer argues that the underlying premisefor the Board decisions in the public utility cases isthatfragmentation intomany bargaining unitswould be disastrous in such basic service industries.It is the Employer's opinion that "T sere are veryfew utilitiesorother enterprises which are soessentialas the Bank to so many people in thecommunity at large."We `disagree with the Employer's contention thattheappropriate collective bargaining unit for thebanking industry should be the bankwide unit. TheEmployer's argument in support of this contention,that the banking industry is affected with the publicinterest in the same manner as the public utilitiesindustry, is not persuasive. In the first place, there isan essential difference between the banking industryand the public utility industry, in that a publicutility, unlike a bank, has a virtual monopoly in agiven geographic area. Moreover, even in the publicutility industry, although an overall unit might beappropriate, it is not the only appropriate unit anddoes not preclude a finding that a unit which islesser in scope might also be appropriate for thepurposes of collective bargaining, where traditionalcriteria to support such a unit are present.TheEmployeralsocontendsthattheminimum-sized appropriate unit is all the officeclerical employees working at the Employer's VanNess Avenue building in San Francisco. Such a unitwould basically include all the employees working inthenorthern division of the Centralized ServicesAdministration,withtheadditionofcertaindepartments which are dependent upon the dataprocessing functions of the Centralized ServicesAdministration,aunitofapproximately2,000employees. It is the Employer's opinion that thisunit is appropriate because of the community ofinterestsandnatureofcontactsamong theemployees,togetherwiththeoperationalcentralizationand functional integration of theCentrallized Services, as well as the entire Bank.Centralized Services provides services and suppliesandsupportingoperationstobranches,headquarters, and administration. Its main functionisto provide accounting, bookkeeping, and otherrecord processing services to the Bank, through theuse of its data processing facilities. In charge of thestatewideoperations is a Vice President,Mr.Gienapp. Under him is Mr. Swenson, Vice Presidentfor the northern division, who in turn has numerouspersons reporting to him includingMr. Barber,AssistantCashier in charge of the Design andFormal and Reproduction department, the unitwhich is petitioned for herein.299The departments included in the CentralizedServicesAdministrationare:DataProcessing,Mechanical, Telephone, Central Account Analysis,Cash Vault, Central Office, Telegraph, Real EstateTax,Addressograph,Purchasing,CentralCheckControl,DesignandFormatControlandReproduction,Stationery& Supplies,VaultProtective Equipment, Furniture Maintenance, andRecordStorageCenter.Inadditiontothesedepartments, the other departments in the Van NessBuilding, which the Employer would include in itsminimum unit, are: Stock Transfer, Business ServiceCenter,SystemsandEquipmentResearch,Accounting, Standard Practice Manual, Audit andInspection,Loss Investigation,Real Estate LoanServiceCenter, Program Standards and Control,Management Sciences, Premises, Payroll, and theBankAmericard Center, which is scheduled to moveinto the building when certain other sections, notmentioned above, move out. The Employer contendsthat the employees employed in these sections,includingtheemployeespetitionedforherein,constituteaminimum sized appropriate unit ofoffice clerical employees, arguing that this group hasidenticalworking conditions and benefits, andconstant contact with each other.The Petitioner seeks a unit of employees in theEmployer'sDesignandFormatControlandReproductionDepartment.2Thisdepartment isheaded by an Assistant Cashier, Mr. Barber. Underhim is a Forms Control Officer, Mr. Fleming, and aConsultant in Graphic Arts,Mr. Snell, both ofwhom the record reveals to be officers of the Bank.Inadditiontothese,thereisanOperationsAssistant, Jose Roybal, in the Reproduction section,and an Assistant to the Head, Rose Meillon, in theDesign and Format section. The other employees intheDesign and Format section are classified as:Utility(1),Specificationwriter (1),Requisitionprocessor (1), Forms Control Officer's assistant (1),and Forms designer (3). The other employees in theReproduction section are classified as: Reproductionmachine operator-A (6),Reproductionmachineoperator-B (3), Platemaker (1), Utility operator (1),and Binde'ryman (1).The Design and Format Control section writesspecifications for every item that is purchased by theBank, and assists other departments of the Bank inpreparing items to be printed. Any printing workwhich is required by any department of the Bank issupposed to come through this section, at whichpoint the Consultant in graphic arts, Mr. Snell,makes the determination whether an item is to beprinted by the Bank, or whether it is to be doneoutside the Bank. In either case-this section preparesa finished copy of the item to be reproduced. Thiswork would include the designing of forms used bythe various departments of the Bank, as well asitappears from the record that this is one department, although thesections are at times referred to separately 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistingotherdepartments in designing charts,graphs, training manuals, etc. The equipment usedin the designing includes a waxer, a headliner, alight table, and a number of varitypers.TheReproductionsectiondoesshortrunreproductions, circulars, and confidentialmaterial,using either a xerox copier or a multilith machine.To do this work the Employer has a self-serviceroom, which contains three xerox copiers for use byemployees from other departments to make up tofive copies. If more than five copies are needed, areproductionsectionemployeeworking in theself-serviceroom does the work on a multilithmachine in that room. The Employer has a similarroom, containing a xerox copier and a multilithmachine, located at the Employer's Headquartersbuilding, where two reproduction section employeeswork.When more than 50 copies of an item areneeded, the work is done in the reproduction room.ThisroomcontainsOzalidandBruningplatemakers, xerox and photo direct cameras, anumber of multilithmachines,a seldom usedmultigraph machine, a paper cutter, and collators.The multilith machines in use, which operate onan offset principle, are of the type found both inbusiness offices and printing shops. However, thereproduction section is the only section of the Bankusing such machines. The plates used in this processare either paper or metal, and are prepared by theemployees in the reproduction section. All of theemployer'smultilithmachinesaresinglecolorpresses,althoughmulticolorwork is done, byrunning the material through the press more thanonce. In such cases, a separate plate is made foreach color used.The Employer has no apprentice or formaltrainingprogram to qualify an individual formultilithmachine operation, and new employees arerequired to have no special training, experience, orqualifications.However, the Employer has twoclassesof operators, "A" and "B." The recordreveals that a B-operator is someone who is startingout and an A-operator is one who has been thereand is fairly competent.To progress fromB-operator to A-operator could take from 6 monthsto 6 years, and one employee, considered as good bytheEmployer,was expected to progress toA-operator in about 2 years.Witnesses for the Employer testified that theoperation of these machines required little or noskill, that few, if any, adjustments were necessarywhen running the machine, and that the workproducedwas "quick and dirty" work of lowquality.However, the testimony of the employeesshows that, in fact, some skill is necessary,especiallywhendoingmulticolorwork;thatadjustments are made by the operators because oftemperature and humidity changes, differences inpaper and plate thickness, and the use of differentinks, and that the Employer continually stresses thatthe work must be of high quality, especially wherethe work is destined for public usage.In its brief, the Employer cites the decision of theBoard inGeneralMotorsCorporation,GMPhotographic Engineering Center,143NLRB 647,in support of its contention that the unit petitionedforherein is inappropriate.We find that casefactually distinguishable from the case herein.' Inthat case, the employees petitioned for included onlypart of the employees working in a multilith andmimeograph department, which itself was only oneoffourdepartmentsinthePhotographicEngineeringCenterengagedinreproductionactivities.Only other staffs and divisions of GMused the items reproduced, whereas the itemsreproduced by the Bank are regularly used by thepublic.Further,unliketheGMcase,thereproduction section is the only section of the Bankwhere multilith machines are found, and a certainamountofskillisrequiredoftheBank'sreproduction employees to operate these machinesto produce the type of quality work which the Bankrequires. In addition to the skills required of thebank's employees in the actual printing, employeesin the Reproduction section are also skilled inplatemaking, both by means of copy camera tomake film negatives," from which the plate is thenmade, and also by means of xerox and bruningplatemaking equipment. Finally, although the Bankhas no apprenticeship or formal training program, itappears that an informal training period does exist,from the fact that a good employee does notprogress to the position of multilith operator for aperiod of 2 years. The existence of such an informaltrainingperioddenotestherequirementofconsiderable skill to perform the work required.Accordingly,we find that the employeespetitionedforhereinconstitutea lithographicprocess unit," similar to other units of the same typewhich we have found appropriate in the past. Wetherefore find that these employees constitute anappropriate unit separate from the other employeeswhom the Employer contends should be consideredas theminimumsized appropriate unit.There remains for consideration certain inclusionsand exclusions. The Petitioner would exclude thehead of the department, Mr. Barber, the FormsControlOfficer,Mr. Fleming, the Consultant inGraphicArts,Mr. Snell, and the OperationsAssistant,Mr. Roybal, as supervisory or managerialemployees.The record reveals that Mr. Barber, Mr. Fleming,and Mr. Snell, are all officers of the Bank, and assuch have a designated general authority to bind theBank by their signature, whereas the signingauthorityofdesignatednonofficer employees islimited.Mr. Barber is the overall supervisor for the'We also findYoung & Selden Co., Division of Diebold, Inc,147NLRB 67, cited by the Employer, distinguishable,since the work beingdone here,by the employees of the Bank,is substantially different from thework done by the employees in that case"See, e.g.,The Standard Printing Co, Inc,80 NLRB 338 BANK OF AMERICADesignandFormat Control and ReproductionDepartment, and exercises the usual indicia ofsupervisory authority, including the assigning ofwork, the disciplining of employees, and therecommending of promotions. As to Mr. Flemingand Mr. Snell, the record shows that their potentialsalary is approximately 50 percent greater than thepotential of the highest paid unit employee; and thatthey are both in the same general job classification,making, their immediate supervisor the same as Mr.Barber's.Mr. Barber will be excluded from the unitfoundappropriatehereinasa supervisor, andMessrs. Fleming and Snell as managerial employees.The parties stipulated thatMr.Roybal is asupervisor, and although the record indicates that hedoes not have the power to hire and fire employees,itdoes show that he possesses other indicia ofsupervisory authority.We will therefore accept thestipulationoftheparties,andexcludetheOperations Assistant, Mr. Roybal, from the unit.The Petitioner contends that the Assistant to theHead, Rose Meillon, is not a supervisor, and shouldbe included in the unit. The record shows that sheoversees the other forms designers to some extent,but that she does not possess the authority to hire orfire,and that if she has a problem, she discusses itwith either Mr. Snell or Mr. Barber, who then takeaction. Since we are unable to determine from therecordwhether this employee in fact exercisessupervisory authority,we will allow her to votesubject to challenge.ThePetitioneralsocontends that the twoemployees who work in the service room at theEmployer'sHeadquartersbuildingshouldbeincluded in the unit. The record shows that theseemployees operate the same type of equipment asthe employees in the reproduction section, and thatthework which they do in the Headquarter'sbuilding is rotated among the employees in thereproduction section.We will therefore include themin the unit.'An election eligibilitylist, containingthe namesand addressesof all theeligible voters,mustbe filed by the Employer with the Regional Director301Finally, the Petitioner would exclude as officeclericalstheemployeesinthefollowingclassifications:utility,specificationwriter,'requisitionprocessor,and forms control officer'sassistant.Although these employees are listed in anEmployer's exhibit as being a part of the Design andFormat Control Staff, the Employer did not list theemployees in these classifications in another exhibit,which lists the names of the individuals in Designand Format Control and Reproduction, nor werethese classifications submitted with a group of jobdescriptions for the employees in the Design andFormatControl and Reproduction Department.Since it appears from the record that they are notengaged in any phase of the lithographic process,but are in fact engaged in clerical work such' asbilling,writingspecificationstobeusedinpurchasing,and in assisting the Consultant inGraphic Arts and the Forms Control Officer, wewill exclude them from the unit.On the basis of the foregoing, we find that thefollowing employees constitute an appropriate unitforpurposes of collective bargaining within themeaning of Section 9(b) of the Act.Allemployees employed in the Design andFormat Control and Reproduction Department oftheEmployeratitsCentralizedServicesAdministration Building, San Francisco, California,including employees from this department who workattheEmployer'sHeadquartersbuilding;butexcluding utility employees, specification writers,requisitionprocessors, the forms control officer'sassistant, the operations assistant, and all officeclericalemployees,professionalemployees,managerial employees, guards, and supervisors asdefined in the Act, and all other employees.[Direction of Elections omitted from publication.]for Region20 within 7 days afterthe date of this Decision and Directionof Election.The Regional Director shall make the list available to allparties to the election.No extension of time to file this list shall be grantedby theRegional Director except in extraordinary circumstances. Failure tocomply with this requirement shall be groundsfor settingaside the electionwhenever proper objections are filedExcelsior UnderwearInc,156 NLRB1236.